DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 13, filed 1/14/2021, with respect to claims 1, 3, 5-7, 9-10, 12, 14-15, 17, and 19-21 have been fully considered and are persuasive.  The rejection of 10/14/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-7, 9-10, 12, 14-15, 17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner agrees with the applicant’s remarks with respect to the 35 USC 101 rejections of 10/14/2020, and they have been withdrawn.  Furthermore, the examiner agrees that the amended subject matter corresponding to the now cancelled claims, claims 2 and 4, has been incorporated into the independent claims 1, 9, and 10.  Therefore, claims 1, 9, and 10 are allowable over the prior art of record.
Regarding claim 1, the prior art does not appear to disclose the features where “the splitting of the first stereo signal into 5.1-channel audio signal comprises: … extracting …, second rear/reverberation signal data in the center-channel high-frequency signal” and further using said “second rear/reverberation signal data” to determine the rear left-channel, rear right-channel, and front-center channel signals.
The closest prior art of record teaches the use of the first and third rear/reverberation signal data to determine the front left-channel, rear left-channel, front right-channel, and rear right-channel second rear/reverberation signal data” and determination of the rear left-channel, rear right-channel, and front-center channel signals as claimed.  Therefore, claims 1, 9, and 10 are allowable over the prior art of record, and those claims dependent on claims 1, 9, and 10 are also allowable.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653